 

AMENDMENT TO ACQUISITION AGREEMENT

 

This Amendment to Acquisition Agreement (this “Amendment”), dated March 14, 2013
is entered into by and among China United Insurance Service, Inc., a company
with limited liability incorporated under the laws of Delaware (“CUIS”) and the
selling shareholders of Action Holdings Financial Limited (“AHFL”) as listed in
the updated Schedule I of this Amendment (the “Selling Shareholders”) .

 

CUIS and the Selling Shareholders are collectively referred to as the “Parties”
and each a “Party” under this Amendment.

 

WHEREAS, the Parties entered into the Acquisition Agreement on August 24, 2013
(the “Agreement”), pursuant to which CUIS acquired any and all issued and
outstanding shares of AHFL and became the sole shareholder of AHFL, and the
Parties agreed that CUIS shall pay the consideration set forth in Section 2.2 of
the Agreement for such acquisition.

 

WHEREAS, the Selling Shareholders and CUIS desire to amend certain provisions of
Sections 2.2 and 2.8 of the Agreement.

 

Capitalized terms defined in the Agreement have, unless expressly defined in
this Amendment or the context requires otherwise, the same meaning in the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions set forth herein, the Parties hereto agree as follows:

 

To amend and restate Sections 2.2(iii), (iv) and (v):

(iii) pay NT$15 million to the Selling Shareholders in the amounts set forth
opposite each Selling Shareholder's name in the updated Schedule I on or prior
to March 31, 2015 or at any other time or in any other manner otherwise agreed
upon by and among the Parties; (iv) pay NT$7.5 million to the Selling
Shareholders in the amounts set forth opposite each Selling Shareholder's name
in the updated Schedule I on or subsequent to March 31, 2015 or at any other
time or in any other manner otherwise agreed upon by and among the Parties; and
(v) set up an employee stock pool, consisting of up to 4 million shares of CUIS
Common Stock, among which 2 million shares shall be solely granted to employees
of Dinglv Broker pursuant to Section 2.8 herein, and the remaining 2 million
shares to be granted to employees of affiliated entities of CUIS (including
Dinglv Broker employees).

 

To amend and restate Section 2.8:



 

 

 

Covenant. CUIS hereby covenants that, subsequent to the date hereof, it will use
its best efforts to set up an employee stock pool (the “ESOP”) as soon as
practically possible, up to 4 million shares of CUIS Common Stock, among which 2
million shares shall be solely granted to employees of Dinglv Broker, and the
remaining 2 million shares to be granted to employees of affiliated entities of
CUIS (including Dinglv Broker employees). Upon satisfaction of respective
performance criteria of each participating CUIS affiliated entity on a yearly
basis, the board of directors of CUIS shall, based on the corresponding actual
performance of such participating CUIS affiliated entity, calculate the number
of stocks to be allocated to such CUIS affiliated entity for issuance to its
employees. Details of terms and conditions on the said ESOP shall be set forth
in separate ESOP documents duly approved by CUIS.

 

Except amended by this Amendment, any other provision of the Agreement shall
remain unchanged. This Amendment together with the Agreement shall constitute
the entire agreement among the Parties with respect to the subject matter of the
Agreement and shall supersede all previous communications of the Parties in
respect of the subject matter of the Agreement. This Amendment is made in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective. When one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

  



 

 

 

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the day
and year first above written.

 

China United Insurance Service, Inc.   By: /s/ Fu-Chang Li   Name: Fu-Chang Li
Title: Director

  



 

 

 

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the day
and year first above written.

 

Selling Shareholders

 

By: /s/ MAO YI HSIAO

Name: MAO YI HSIAO

By: /s/ CHOU CHUNG HSIEN

Name: CHOU CHUNG HSIEN

   

By: /s/ CHEN HUNG JU

Name: CHEN HUNG JU

By: /s/ YU HENG CHI

Name: YU HENG CHI

   

By: /s/ CHENG MIN LUNG

Name: CHENG MIN LUNG

By: /s/ CHEN HSIN CHU

Name: CHEN HSIN CHU

   

By: /s/ LEE TSUN HSING

Name: LEE TSUN HSING

By: /s/ CHEN SHU TZU

Name: CHEN SHU TZU

   

By: /s/ YEH FU CHAO

Name: YEH FU CHAO

By: /s/ CHEN YING CHANG

Name: CHEN YING CHANG

   

By: /s/ HSU MING CHU

Name: HSU MING CHU

By: /s/ CHEN YI CHING

Name: CHEN YI CHING

   

By: /s/ YU WANG CHIN

Name: YU WANG CHIN

By: /s/ YANG LI LING

Name: YANG LI LING

   

By: /s/ WANG LING SHUEH

Name: WANG LING SHUEH

By: /s/ CHEN PO CHIANG

Name: CHEN PO CHIANG

   

By: /s/ CHEN HSIAO HUNG

Name: CHEN HSIAO HUNG

By: /s/ CHIANG WEN TE

Name: CHIANG WEN TE

   

By: /s/ LI BI E

Name: LI BI E

By: /s/ LIN KUNG YEN

Name: LIN KUNG YEN

  

By: /s/ YANG CHE CHIA

Name: YANG CHE CHIA

By: /s/ HONG ZHONG NAN

Name: HONG ZHONG NAN

   

By: /s/ CHOU SHIOU HUEI

Name: CHOU SHIOU HUEI

By: /s/ JIAN SU HUA

Name: JIAN SU HUA

   

By: /s/ HSU YA LIN

Name: HSU YA LIN

By: /s/ HAO CHIEH

Name: HAO CHIEH



 

 

 

   

By: /s/ WANG JEN CHUAN

Name: WANG JEN CHUAN

By: /s/ WANG MEI HUI

Name: WANG MEI HUI

   

By: /s/ LIAO YUNG MING

Name: LIAO YUNG MING

By: /s/ LIU TA WEI

Name: LIU TA WEI

   

By: /s/ CHANG CHIEN HAN CHUNG

Name: CHANG CHIEN HAN CHUNG

By: /s/ CHENG HSING LING

Name: CHENG HSING LING

   

By: /s/ YANG HSIU YUN

Name: YANG HSIU YUN

By: /s/ LIN TING HUA

Name: LIN TING HUA

   

By: /s/ LIN CHU CHUN

Name: LIN CHU CHUN

By: /s/ LEE YAO TUNG

Name: LEE YAO TUNG

   

By: /s/ TSAI CHIH HUNG

Name: TSAI CHIH HUNG

By: /s/ HUANG SHU JHEN

Name: HUANG SHU JHEN

   

By: /s/ TSAI KUO SUNG

Name: TSAI KUO SUNG

By: /s/ CHAO HUI HSIEN

Name: CHAO HUI HSIEN

   

By: /s/ WU CHI TAI

Name: WU CHI TAI

By: /s/ HSU PEI YU

Name: HSU PEI YU

   

By: /s/ CHEN HSUAN YU

Name: CHEN HSUAN YU

By: /s/ TU WEI PIN

Name: TU WEI PIN

   

By: /s/ JIANG KAI WEI

Name: JIANG KAI WEI

By: /s/ TU CHENG WEI

Name: TU CHENG WEI

  

By: /s/ LIN CHUN WEI

Name: LIN CHUN WEI

By: /s/ CHAN HUI YING

Name: CHAN HUI YING

   

By: /s/ TU WEN TI

Name: TU WEN TI

By: /s/ CHUANG YUNG CHI

Name: CHUANG YUNG CHI

   

By: /s/ SHEN WEN CHE

Name: SHEN WEN CHE

By: /s/ CHIN LI HSUN

Name: CHIN LI HSUN

   

By: /s/ HSIEH TUNG CHI

Name: HSIEH TUNG CHI

By: /s/ YEH JEI HUA

Name: YEH JEI HUA

   

By: /s/ CHEN YU ZHEN

Name: CHEN YU ZHEN

By: /s/ LIN CHIN CHIANG

Name: LIN CHIN CHIANG



 

 



 

   

By: /s/ TSAO CHIH TANG

Name: TSAO CHIH TANG

By: /s/ SHIH YEN CHIN

Name: SHIH YEN CHIN

   

By: /s/ CHENG YA FEN

Name: CHENG YA FEN

By: /s/ CHEN HSIANG LI

Name: CHEN HSIANG LI

   

By: /s/ HUANG CHUN CHIEH

Name: HUANG CHUN CHIEH

By: /s/ LIU YU FANG

Name: LIU YU FANG

   

By: /s/ TUNG SU LAN

Name: TUNG SU LAN

By: /s/ CHANG HUI CHUN

Name: CHANG HUI CHUN

   

By: /s/ YEN YU HSUN

Name: YEN YU HSUN

By: /s/ YEH WAN YU

Name: YEH WAN YU

   

By: /s/ CHEN MING HSIU

Name: CHEN MING HSIU

By: /s/ YANG HSIANG HUI

Name: YANG HSIANG HUI

   

By: /s/ NIEN HUI CHU

Name: NIEN HUI CHU

By: /s/ CHIH YING PEI

Name: CHIH YING PEI

  

By: /s/ SHEN KAI FONG

Name: SHEN KAI FONG

By: /s/ WANG LING SHIH

Name: WANG LING SHIH

   

By: /s/ CHEN HSIAO MEI

Name: CHEN HSIAO MEI

By: /s/ CHENG YEN WEN

Name: CHENG YEN WEN

   

U-Li Investment Consulting Enterprise Co., Ltd.

By: /s/ LEE SHU FEN

Name: LEE SHU FEN

Title: Director

Marcopolo Investment Company Ltd.

By: /s/ CHOU CHUNG HSIEN

Name: CHOU CHUNG HSIEN

Title: Director

   

CHENG HENG Investment Co., Ltd.

By: /s/ YU HENG CHI

Name: YU HENG CHI

Title: Director

HONG YUAN Investment Co., Ltd.

By: /s/ LEE TSUN HSING

Name: LEE TSUN HSING

Title: Director

   

FENG SHOU Investment Co., Ltd.

By: /s/ CHEN HUNG JU

Name: CHEN HUNG JU

Title: Director

By: /s/ CHEN CHANG CHIH

Name: CHEN CHANG CHIH

 

 

 

 



Schedule I CASH CONSIDERATION

 

China United Insurance Service, Inc.

 

No.   Shareholder Name  

Amount of Cash Payable to

the Selling Shareholders on

or prior to March 31, 2015

 

Amount of Cash Payable to the

Selling Shareholders on or

subsequent to March 31, 2015

1   MAO YI HSIAO   1,366,117   683,058 2   CHOU CHUNG HSIEN   91,941   45,970 3
  CHEN HUNG JU   974,276   487,138 4   YU HENG CHI   487,345   243,673 5   CHENG
MIN LUNG   583,112   291,556 6   CHEN HSIN CHU   155,285   77,642 7   LEE TSUN
HSING   20,633   10,316 8   CHEN SHU TZU   103,089   51,545 9   YEH FU CHAO  
109,494   54,747 10   CHEN YING CHANG   206,357   103,178 11   HSU MING CHU  
315,082   157,541 12   CHEN YI CHING   40,122   20,061 13   YU WAN CHIN   33,440
  16,720 14   YANG LI LING   100,036   50,018 15   WANG LING SHUEH   8,345  
4,172 16   CHEN PO CHIANG   8,741   4,370 17   CHEN HSIAO HUNG   36,292   18,146
18   CHIANG WEN TE   380,343   190,172 19   LE BI E   26,914   13,457 20   LIN
KUNG YEN   38,362   19,181

 

 

 



 

China United Insurance Service, Inc.

 

No.   Shareholder Name  

Amount of Cash Payable to

the Selling Shareholders on

or prior to March 31, 2015

 

Amount of Cash Payable to the

Selling Shareholders on or

subsequent to March 31, 2015

21   YANG CHE CHIA   98,248   49,124 22   HONG ZHONG NAN   43,317   21,659 23  
CHOU SHIOU HUEI   26,049   13,024 24   JIAN SU HUA   37,669   18,834 25   HSU YA
LIN   170,464   85,232 26   HAO CHIEH   40,020   20,010 27   WANG JEN CHUAN  
14,514   7,257 28   WANG MEI HUI   7,457   3,729 29   LIAO YUNG MING   29,793  
14,897 30   LIU TA WEI   102,102   51,051 31   CHANG CHIEN HAN CHUNG   50,507  
25,253 32   CHENG HSING LING   40,319   20,159 33   YANG HSIU YUN   20,126  
10,063 34   LIN TING HUA   101,928   50,964 35   LIN CHU CHUN   34,232   17,116
36   LEE YAO TUNG   27,535   13,768 37   TSAI CHIH HUNG   42,855   21,428 38  
HUANG SHU CHEN   6,651   3,326 39   TSAI KUO SUNG   96,892   48,446 40   WU CHI
TAI   14,053   7,026 41   HSU PEI YU   15,215   7,607 42   CHEN HSUAN YU  
37,659   18,829 43   TU WEI PIN   38,304   19,152 44   JIANG KAI WEI   29,187  
14,594 45   TU CHENG WEI   25,681   12,841

 

 

 

 



China United Insurance Service, Inc.

 

No.   Shareholder Name  

Amount of Cash Payable to

the Selling Shareholders on

or prior to March 31, 2015

 

Amount of Cash Payable to the

Selling Shareholders on or

subsequent to March 31, 2015

46   LIN CHUN WEI   6,589   3,295 47   CHAN HUI YING   7,688   3,844 48   CHAO
HUI HSIEN   115,275   57,637 49   TU WEN TI   32,531   16,266 50   CHUANG YUNG
CHI   35,360   17,680 51   SEHN WEN CHE   39,684   19,842 52   CHIN LI HSUN  
20,206   10,103 53   HSIEH TUNG CHI   30,440   15,220 54   YEH JEI HUA   37,886
  18,943 55   CHEN YU ZHEN   10,103   5,051 56   LIN CHIN CHIANG   12,558  
6,279 57   TSAO CHIH TANG   3,293   1,647 58   SHIH YEN CHIN   10,224   5,112 59
  CHENG YA FEN   6,627   3,314 60   CHEN HSIANG LI   10,224   5,112 61   HUANG
CHUN CHIEH   10,224   5,112 62   LIU YU FANG   10,224   5,112 63   TUNG SU LAN  
6,890   3,445 64   CHANG HUI CHUN   20,460   10,230 65   YEN YU HSUN   5,819  
2,910 66   YEH WAN YU   10,224   5,112 67   CHEN MING HSIU   6,890   3,445 68  
YANG HSIANG HUI   10,224   5,112 69   NIEN HUI CHU   10,224   5,112 70   CHIH
YIN PEI   10,224   5,112 71   SHEN KAI FONG   3,334   1,667

 

 

 

 

China United Insurance Service, Inc.

 

No.   Shareholder Name  

Amount of Cash Payable to

the Selling Shareholders on

or prior to March 31, 2015

 

Amount of Cash Payable to the

Selling Shareholders on or

subsequent to March 31, 2015

72   WANG LING SHIH   3,596   1,798 73   CHEN HSIAO MEI   3,596   1,798 74  
CHENG YEN WEN   3,596   1,798 75   U-Li Investment Consulting Enterprise Co.,
Ltd.   5,107,500   2,553,750 76   Marcopolo Investment Company Ltd.   909,254  
454,627 77   CHENG HENG Investment Co., Ltd.   858,740   429,370 78   HONG YUAN
Investment Co., Ltd.   626,375   313,188 79   FENG SHOU Investment Co., Ltd.  
757,712   378,856 80   CHEN CHANG CHIH   10,103   5,051 Total       NT$15
MILLION   NT$7.5 MILLION

 

 



